September 1, 2015 Mr. William H. Broderick, III Chairman of the Board Bridge Builder Trust 12555 Manchester Road St. Louis, MO63131 Dear Mr. Broderick: This letter is to confirm the agreement of Olive Street Investment Advisers, LLC ("Olive Street") with Bridge Builder Trust (the "Trust") to waive its management fees it is entitled to receive as the investment adviser of each series of the Trust listed on Schedule A (each a "Fund" and collectively,the "Funds") to the extent management fees to be paid to Olive Street exceed the management fees that Olive Street is required to pay each of Sub-Advisers. This waiver became effective as of the launch date of each Fund and shall continue until at least October 28, 2016 and will continue thereafter for subsequent one year periods unless terminated in accordance with the terms herein. For the avoidance of doubt, management fees waived pursuant to this agreement are not subject to reimbursement by the Funds.Our agreement to waive management fees may not be terminated by us without the consent of the Board of Trustees of the Trust, which consent will not be unreasonably withheld, except that we may, at our election, terminate this agreement, effective upon the end of the then-current one-year period, by providing the Trust at least ninety (90) days prior written notice of such termination. Sincerely, /s/ William Fiala William Fiala Vice President, Olive Street Investment Advisers SCHEDULE A Series of Bridge Builder Trust Bridge Builder Bond Fund (Bridge Builder Core Bond Fund, effective 10/28/15) Bridge Builder Core Plus Fund Bridge Builder Municipal Bond Fund Bridge Builder Large Cap Growth Fund Bridge Builder Large Cap Value Fund Bridge Builder Small/Mid Cap Growth Fund Bridge Builder Small/Mid Cap Value Fund Bridge Builder International Equity Fund
